In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana
              ______________________________

                    No. 06-10-00109-CV
              ______________________________


RALPH WHITLEY, D/B/A RALPH WHITLEY BUILDERS, Appellant

                              V.

 BRENDA SKINNER, INDIVIDUALLY AND ON BEHALF OF
THE ESTATE OF CHRIS SKINNER, AND AS NEXT FRIEND OF
KRYSTAL SKINNER AND AARON ABUNDIZ, ET AL., Appellees




        On Appeal from the 196th Judicial District Court
                     Hunt County, Texas
                    Trial Court No. 72,378




          Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Appellant, Ralph Whitley, d/b/a Ralph Whitley Builders, has represented to this Court that

the parties have reached a full and final settlement. In such a case, no real controversy exists, and

in the absence of a controversy, the appeal is moot.

       We dismiss this appeal.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        March 3, 2011
Date Decided:          March 4, 2011




                                                 2